Citation Nr: 1609530	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-28 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right upper extremity disability, to include as due to medical treatment for service-connected Hodgkin's disease.  

4.  Entitlement to an increased rating for sensory loss, left side of neck, at C3-4 distribution, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In December 2014, the Veteran testified at a Board Central Office hearing and a copy of that transcript is of record.  

In a March 2015 decision, the Board dismissed the claims of entitlement to service connection for left arm tremors and service connection for melanoma.  The Board also remanded the above noted issues for further development.  

The Board notes that the Veteran's complaints regarding his right upper extremity were previously characterized as a right shoulder disability.  However, based on the evidence now of record, the Veteran's claim has been recharacterized as seen on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals a July 2013 VA examination and VA treatment records dated December 2003 to August 2012.  
The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and right upper extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's sensory loss, left side of neck, at C3-4 distribution, has been manifested by sensory loss only.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for sensory loss, left side of neck, at C3-4 distribution, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8211 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In regards to the Veteran's claim for an increased rating, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated October 2009.
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records, and post-service VA and private treatment records have been associated with the claims file. Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2008 and June 2015 for his increased rating claim.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's sensory loss, left side of neck in sufficient detail so that the Board's evaluation is an informed determination.  
The Board acknowledges that the June 2015 examination noted that the Veteran's claims file was not reviewed.  However, the examiner did note review of the Veteran's service treatment records, VA records, private records and VBMS file, which in actuality constitutes review of the Veteran's claims file. The VA examiner had knowledge of the relevant facts pertaining to the Veteran's medical history.    

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issues on appeal and clarified the Veteran's contentions regarding the severity of his service-connected disability.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the March 2015 remand directives which included obtaining outstanding VA treatment records and affording the Veteran a new VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

The Veteran contends that his sensory loss, left side of neck, at C3-C4 distribution, is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.   Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's sensory loss, left side of neck, at C3-C4 distribution, is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8211 for paralysis of the eleventh cranial nerve (which pertains to functional impairment associated with the sternomastoid and trapezius muscles).  Under diagnostic code 8211 a 10 percent rating is warranted for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis.  

The words "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Moderate is generally defined as "tending toward the mean or average amount or dimension".  See Merriam-Webster's Collegiate Dictionary, 798 (11th ed. 2007)."  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

In a September 2008 rating decision, the RO granted service connection for sensory loss of the left side of neck at C3-4 distribution as secondary to a biopsy conducted on account of the service connected Hodgkin's disease.  

Turning to the evidence of record, a September 2008 VA neurologic examination shows that on physical examination, the Veteran had no sensory loss except on the left side of his neck where there was a large area of numbness encompassing most of the left side of his neck in the C3-C4 distribution.  The examiner diagnosed sensory loss secondary to surgical procedure in the C3-C4 distribution.  

At the December 2014 Board hearing the Veteran reported that the range of motion of the left side of his neck is limited.  The Veteran also reported that he has no feeling whatsoever from about the middle of his chin.  The Veteran reported that the area is totally numb and that when he would shave he would not know he cut himself.  The Veteran reported that he does not have pain because even if he did he would not be able to feel it.  The Veteran denied that his condition affected his ability to chew or breathe.  

The Veteran was afforded a VA cranial nerves examination in June 2015.  The examiner concluded that the Veteran did not have a cranial nerve condition.  The examiner noted that the Veteran was complaining of numbness on the left side of the neck after he had lymph node excision in 1999.  On physical examination, the Veteran's muscle strength testing and sensory examination were normal.  The examiner noted that the Veteran's condition did not impact his ability to work.  The examiner concluded that it was less likely as not that the Veteran had a cranial nerve condition affecting the C3-C4 distribution.  The examiner explained that the Veteran has sensory deficits only on the left neck with only minimal loss of motion that is related to an orthopedic neck condition "see EMG BVAMC dated 12/10/14".  

An August 2015 VA cervical spine examination shows that the Veteran was diagnosed with degenerative arthritis, cervical spine.  

Having considered all the evidence of record and the applicable law, the Board finds that the currently assigned 10 percent rating is most appropriate for the Veteran's service connected sensory loss, left side of neck, at C3-C4 distribution.  
The June 2015 VA examiner concluded that the Veteran only has sensory deficits on the left neck.  Thus, the Board finds that for the entire appeal period the Veteran's service-connected sensory loss, left side of neck, at C3-C4 distribution has not been manifested by symptoms other than for which service connection was established-i.e., moderate sensory loss.  See 38 C.F.R. §§ 4.123, 4.124 (2015).  

The Board acknowledges that the Veteran has reported limited range of motion in his neck due to his sensory loss, left side of neck, at C3-4 distribution.  However, the June 2015 VA examination found that this limitation of motion is due to the Veteran's orthopedic condition of his neck, diagnosed as degenerative arthritis of the cervical spine.  The Board notes that the June 2015 examiner is a VA physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are based on physical examination of the Veteran and review of the Veteran's medical records.  Furthermore, the examiner discussed the Veteran's medical history and lay assertions but ultimately concluded that the Veteran's limitation of motion was due to his orthopedic neck condition.  For these reasons, the Board finds that the VA examiner's opinion is of great probative value and the Veteran's contention that his limitation of motion of his neck is due to his service-connected sensory loss, left side of neck, at C3-C4 distribution, is not sufficient to outweigh the medical examiner's direct refutation of that contention.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Board also finds that the Veteran's sensory loss, left side of neck, at C3-C4 distribution, does not more closely approximate the criteria for a higher rating during this period.  The most competent and credible evidence of record shows that the Veteran's sensory loss, left side of neck, at C3-C4, distribution is manifested by sensory loss only.  The Veteran has also denied that his sensory loss, left side of neck, at C3-C4 distribution, affects his ability to breathe or chew.  There is also no evidence of record that the Veteran has muscle atrophy or trophic changes.  Additionally, the Veteran's motor strength examination and sensory examinations were both normal.  Therefore, a rating in excess of 10 percent is not warranted.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings is not warranted.

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his sensory loss, left neck, at C3-C4 distribution, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sensory loss, left side of neck, at C3-C4 distribution, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology (numbness) is fully addressed by the rating criteria under which the disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his service-connected sensory loss, left side of neck, at C3-C4 distribution, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds the Veteran does not allege, nor does the evidence suggest, that he is unemployable due solely to his service-connected sensory loss, left side of neck, at C3-C4 distribution.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an increased rating for sensory loss, left side of neck, at C3-C4 distribution, is denied.  


REMAND

Right Upper Extremity

The Veteran contends that he has a disability manifested by intermittent edema in his right shoulder, arm, and hand, accompanied by weakness, pain, and numbness, that is related to his service-connected Hodgkin's disease.  

The Veteran was afforded a VA vein and artery examination in June 2015.  The examiner noted the history of deep vein thrombosis and subclavian vein occlusion.  The examiner noted that in 1999 during treatment for Hodgkin's disease, the Veteran had a Port-A-Cath placed in the right upper chest.  The examiner noted that the Veteran developed a DVT in the right upper extremity and was found to have a right subclavian vein occlusion with unsuccessful attempts at recannulation.  The examiner concluded that the Veteran's DVT and subclavian vein occlusion do not impact the use of the shoulder.  The examiner explained that there was no nerve involvement in either of these diagnoses.  The examiner also explained that the Veteran's treatment for Hodgkin's disease to include the DVT and right subclavian occlusion did not aggravate any shoulder condition as the Port-A-Cath only involved artery/veins and no nerve or muscle.  However, the Board finds that it is unclear from the examiner's rationale whether the Veteran currently has a diagnosis of a DVT and/or subclavian vein occlusion.  The Board also finds that the VA examiner should clarify whether the Veteran's treatment for his Hodgkin's disease caused or aggravated his degenerative arthritis of the cervical spine, as diagnosed by a subsequent August 2015 VA examination.   As such, a remand is necessary to obtain an addendum opinion.  

Bilateral Hearing Loss and Tinnitus

As part of the Board remand, the Veteran was afforded a new VA audiology examination in June 2015.  The examiner concluded that the Veteran's hearing loss was not related to service.  The examiner explained that the Veteran presented with a mild to severe mixed hearing loss. However, separation examination dated June 1969 showed hearing thresholds to be within normal limits with no significant threshold shifts when compared to those of induction exam dated January 1966.  The examiner explained that the 2006 Institute of Medicine, National Academy of Sciences study "Noise and Military Service - Implications for Hearing Loss and Tinnitus" stated that there is no evidence, based on current understanding of cochlear physiology, for the existence of delayed-onset hearing loss due to noise exposure.  The examiner noted that the Veteran was treated for Hodgkin's lymphoma approximately 10 years ago with chemotherapy and radiation, both of which are known to be ototoxic.  The examiner concluded that therefore, there is no objective evidence that Veteran's hearing loss resulted from military noise exposure.  

The examiner also concluded that the Veteran's tinnitus was not related to service.  The examiner explained that no significant threshold shifts were noted in the service treatment records, therefore there is no objective evidence of inner ear damage resulting from noise exposure.  

However, the Board notes that the June 2015 VA examiner did not address the June 2013 private opinion as instructed by the Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, it appears that the June 2015 examiner has suggested that the Veteran's bilateral hearing loss may have been caused by the treatment for the Veteran's service-connected Hodgkin's disease.  As such, the Board finds that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the June 2015 VA vein and artery examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner is asked to provide an opinion addressing the following questions:

(a) Please clarify as to whether the Veteran currently has a DVT or subclavian vein occlusion in the right upper extremity?

(b) Are the Veteran's symptoms of the right upper extremity due to his currently diagnosed C7-C8 radiculopathy or are there other diagnoses related to his symptoms?  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the cervical spine (subsequently diagnosed on VA examination in August 2015) was caused by the treatment for his service-connected Hodgkin's disease, to include the December 1999 deep vein thrombosis and subclavian vein occlusion?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the cervical spine (subsequently diagnosed on VA examination in August 2015) was aggravated by the treatment for his service-connected Hodgkin's disease, to include the December 1999 deep vein thrombosis and subclavian vein occlusion?  In this context, "aggravation" has occurred when it is medically determined that the degenerative arthritis of the spine increased in its severity beyond its normal clinical course.   

The examiner is requested to provide a thorough rationale for any opinion provided.

2. Return the Veteran's claims file and a copy of this remand to the examiner that performed the June 2015 VA audio examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should address the following; 

(a)  In light of the June 2013 private audiologist opinion, is there any change to the VA opinion rendered in June 2015?  Please explain why or why not.  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus were caused by the treatment for his service-connected Hodgkin's disease, to include chemotherapy and radiation as suggested in the June 2015 VA examination?

(c) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus were aggravated by the treatment for his service-connected Hodgkin's disease, to include chemotherapy and radiation as suggested in the June 2015 VA examination?  In this context, "aggravation" has occurred when it is medically determined that the underlying disability increased in its severity beyond its normal clinical course.   

The examiner is requested to provide a thorough rationale for any opinion provided.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


